DETAILED ACTION
In response to the amendment filed on 03/29/2021, all the claim amendments have been entered and the action follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6, 7, 14, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the predicted results that are linearly interpolated”. There is insufficient antecedent basis for these limitations in the claim.
Claim 3 is rejected for the following reasons:
i) Claim 3 recites the limitation “the detected objects’ trajectories”. There is insufficient antecedent basis for both of the detected objects and their trajectories in the claim.
correction of claim 1 is actually applied to the linearly interpolated predicted results instead of the predicted results.
iii) Furthermore, claim 1 recites “estimating a number of skipping frames”, while claim 3 recites that a model “learns how many frames to skip”. Is there any relation between the two limitations? The examiner suggests amending either of the limitations to be consistent with the other if the two are the same.
Regarding claim 6, the limitation “estimating sensed physical entities and a plurality of sensors from a plurality of measurements sensed from the plurality of sensors” renders the claim indefinite, as it is unclear what aspect of the physical entities and the sensors are being estimated. For example, are the locations or availability of a sensor, in a separate step, estimated from their own measurements already made? The examiner was not successful in locating details of such subject matter in the applicant’s specification, other than the mere repetition of similar language in para [41]. Claims 14 and 19 recite subject matter similar to claim 6, therefore, are rejected for similar reasons.
Claim 7 is rejected for the following reasons:
iv) Since it is unclear what aspect of the physical entities and sensors are being estimated (i.e., as stated in the above rejection of claim 6), it is also unclear how such used. This also applies to claims 14 and 19 that recite subject matter similar to claim 7.
v) In addition, the limitation “independently refining the entity and sensor status from previous results” is confusing. The broadest reasonable interpretation of such limitation could include one of: a) the whole process of refining is independent from the previous results, or b) the process of refining the entity status is independent from the process of refining the sensor status. The examiner was not successful in locating details for either of the interpretations a) or b) in the applicant’s specification, other than the mere repetition of similar language in para [41]. The examiner further points out that the same claim clearly recites that the entity and sensor status are dependent upon previous results (i.e., “using initial estimates from the entities and the plurality of sensors”), which contradicts with the interpretation a). Is the limitation “initial estimates” different from “previous results”? Please clarify. This also applies to claim 19 that recites subject matter similar to claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al. (“Effective and efficient human action recognition using dynamic frame skipping and trajectory rejection”).
Regarding claim 1, Seo discloses:
obtaining input data (see fig 1, input video clip of an object);
estimating a number of skipping frames of the input data based on information from the input data (see section 3.1 and fig 1, determining a number of frames to skip (i.e., 0 ≤ i ≤ 5) based on a previous state of the object extracted from the video clip);
predicting results based on the estimating of the number of skipping frames (see sections 3.1, 3.2, and fig 1, predicting motion of the object in frames excluding skipped frames, wherein the skipped frames are according to the determined number of frames to skip); and
correcting the predicted results (see section 3.2, linearly interpolating the predicted object motion in frames excluding skipped frames, in order to determine the motion of the object in the skipped frames).
Regarding claim 2, Seo further discloses correcting the predicted results that are linearly interpolated (see section 3.2, the linearly interpolated object motion is further corrected by applying a filter to fill in holes).
Regarding claim 3, Seo further discloses:
wherein the predicted results are linearly interpolated (see section 3.2, the linearly interpolated object motion), and

Regarding claim 4, Seo further discloses wherein given an initialization in a first frame, extracting features in previous states and using the features to propose candidate object locations and identifies in later frames (see section 3.1 and fig 2, extracting object features in frame Ft for proposing and identifying object motion in frame Ft+1).
Regarding claim 5, Seo further discloses wherein the input data is derived from sensors by recording images and performing measurements on objects (see section 5.1, the input video clip of an object recorded by cameras by making light measurements by the cameras).
Regarding claim 6, Seo further discloses wherein the estimating includes estimating sensed physical entities and a plurality of sensors from a plurality of measurements sensed from the plurality of sensors (see fig 1, estimating motion of objects from the video clip generated from cameras).
Regarding claim 7, Seo further discloses:
the estimating including using initial estimates from entities and the plurality of sensors (see section 4, estimating object motion and camera motion), and
independently refining the entity and sensor status from previous results (see section 4, refining the object motion and camera motion for reducing redundancy).
Regarding claim 8, Seo further discloses wherein the estimating includes estimating object states jointly over time (see fig 1, “Dense trajectory detection & 
Regarding claim 9, Seo further discloses wherein an inference model learns how many frames to skip based on detected objects' trajectories from the information of the input data (see section 3.1, a model determining the number of frames to skip according to object motion).
Regarding claims 11-20, Seo discloses everything claimed as applied above (see rejection of claims 1-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Wu et al. (USPAPN 2011/0193978).
Regarding claim 10, Seo discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose being cloud implemented.
In a similar field of endeavor of video processing, Wu discloses being cloud implemented (see para [70], video storage in cloud computing network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Seo with Wu, and further .

Response to Arguments
Arguments regarding 35 U.S.C. 101
The rejection under 35 U.S.C. 101 has been withdrawn in view of the applicant’s arguments and specification.

Arguments regarding 35 U.S.C. 112(b)
The applicant states that claims 2-4, 6, 7, 9, 12-14, 16, and 18-20 have been amended to overcome the rejection. The rejection of claims 4, 9, 12, 13, 16, 18, and 20 have been withdrawn in view of such amendments, however, the rejection for claims 2, 3, 6, 7, 14, and 19 are maintained due to either the applicant’s insufficient amendments or lack of arguments.

Arguments regarding the prior art rejection
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Seo fails to disclose the subject matter of the claim, specifically because Seo section 3.1 does not discuss predicting results per se based on the estimating of the number of skipping frames and correcting.
The examiner respectfully disagrees. Seo section 3.1 clearly states that a number of skipping frames is determined, while section 3.2 clearly states how motion of 
 The applicant’s claim does not further specify the claim limitations sufficiently enough to be distinguished from Seo’s correction of object motion predicted based on a determined number of skipping frames (e.g., does not even define what the “predicted results” represent), therefore, Seo discloses the subject matter of the claim and the rejection is maintained. Similar reasons apply to claims 11 and 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668